UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4557


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AMBROSE AKINMUKOMI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:08-cr-00487-CMH-1)


Submitted:   February 23, 2010            Decided:   March 12, 2010


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Kevin R. Brehm,
Assistant Federal Public Defender, Patrick L. Bryant, Research
and Writing Attorney, Alexandria, Virginia, for Appellant.
Neil H. MacBride, United States Attorney, Jenny C. Ellickson,
Special Assistant United States Attorney, Gene Rossi, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                A    jury    convicted       Ambrose    Akinmukomi       of     bulk    cash

smuggling, in violation of 31 U.S.C.A. § 5332 (2006 & West Supp.

2009), and knowingly making a false statement to a government

agent, in violation of 18 U.S.C. § 1001 (2006).                               The district

court sentenced Akinmukomi to two years of probation and ordered

that   he       forfeit      the     $15,561    involved     in    the    offense,       and

Akinmukomi now appeals.               Finding no error, we affirm.

                Akinmukomi first challenges the district court’s order

denying     his       motion   to    suppress      statements     he    made    to     United

States Customs and Border Protection agents.                           “In reviewing a

district court’s ruling on a motion to suppress, we review the

court’s         factual      findings    for       clear   error,       and     its    legal

conclusions de novo.”                United States v. Cain, 524 F.3d 477, 481

(4th Cir. 2008) (citation omitted).                        When the district court

denies      a       defendant’s      suppression       motion,    we     construe       “the

evidence        in     the   light    most     favorable    to    the    [G]overnment.”

United States v. Grossman, 400 F.3d 212, 216 (4th Cir. 2005)

(citation omitted).

                Akinmukomi argues that the district court should have

suppressed the statements he made because he was subjected to

custodial        interrogation        without      being   informed      of    his     rights

pursuant to Miranda v. Arizona, 384 U.S. 436 (1966).                            Statements

obtained        from    a    defendant   during      custodial      interrogation         are

                                               2
presumptively      compelled       in    violation           of     the    Fifth    Amendment,

unless     the    Government       shows       that      law        enforcement        officers

adequately       informed    the    defendant           of    his        Miranda    rights     and

obtained a waiver of those rights.                       United States v. Cardwell,

433 F.3d 378, 388-89 (4th Cir. 2005).                             To determine whether a

defendant    was     in     custody      for      purposes           of     Miranda,     courts

determine “first, what were the circumstances surrounding the

interrogation; and second, given those circumstances, would a

reasonable person have felt he or she was not at liberty to

terminate the interrogation and leave.”                             Thompson v. Keohane,

516 U.S. 99, 112 (1995).

            We have reviewed the record and find that a reasonable

person in Akinmukomi’s position would not have felt that his

freedom of action was limited to a degree associated with a

formal arrest.       See United States v. Colonna, 511 F.3d 431, 435

(4th Cir. 2007) (internal quotation marks and citation omitted).

Accordingly, we conclude that Akinmukomi was not in custody at

the time he made the statements and, therefore, the agents were

not required to inform Akinmukomi of his Miranda rights.                                     Thus,

the   district       court    did       not       err        in     denying        Akinmukomi’s

suppression motion.

            Akinmukomi       next       challenges           the     sufficiency        of    the

evidence to convict him of both counts.                             This court reviews a

district    court’s       decision      to     deny      a        Rule    29   motion    for    a

                                              3
judgment of acquittal de novo.                United States v. Smith, 451 F.3d

209,     216     (4th   Cir.       2006).          A    defendant       challenging         the

sufficiency       of    the    evidence      faces       a    heavy    burden.        United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                                     The

verdict of a jury must be sustained “if, viewing the evidence in

the    light     most   favorable      to    the       prosecution,         the   verdict    is

supported by ‘substantial evidence.’”                         Smith, 451 F.3d at 216

(citations omitted).               Substantial evidence is “evidence that a

reasonable        finder      of    fact     could       accept       as     adequate       and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”           Id. (internal quotation marks and citation

omitted).      Furthermore,         “[t]he    jury,      not    the    reviewing      court,

weighs     the     credibility        of     the       evidence       and     resolves      any

conflicts in the evidence presented.”                        Beidler, 110 F.3d at 1067

(internal quotation marks and citation omitted).                              “Reversal for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”                   Id. (internal quotation marks

and citation omitted).

               Akinmukomi argues that there was insufficient evidence

to demonstrate that he knowingly, and with the intent to evade

reporting        requirements,        attempted          to    smuggle        currency,      in

violation of § 5332(a).              We have thoroughly reviewed the record,

however, and conclude that the Government provided substantial



                                              4
evidence    from    which      the   jury    could     conclude    that    Akinmukomi

acted with the requisite intent and state of mind.

            To     establish         a     violation      of     § 1001(a)(2),      the

Government must demonstrate that “(1) the defendant made a false

statement to a governmental agency . . . , (2) the defendant

acted ‘knowingly and willfully,’ and (3) the false statement

. . . was material to a matter within the jurisdiction of the

agency.”    United States v. Arch Trading Co., 987 F.2d 1087, 1095

(4th Cir. 1993) (citation omitted).                  Akinmukomi argues that the

Government failed to prove that he acted knowingly and willfully

when he made the materially false statement to the government

agents.    Our review of the record, however, leads us to conclude

that   there       was    sufficient         evidence      to     demonstrate       that

Akinmukomi made the false statement knowingly and willfully.

            Finally,      Akinmukomi        challenges     the    district       court’s

order that he forfeit the entire amount involved in the offense.

Section 5332(b)(2) provides that when a defendant is convicted

of violating § 5332(a), the district court “shall order that the

defendant forfeit to the United States, any property, real or

personal, involved in the offense, and any property traceable to

such   property.”         31   U.S.C.A.      § 5332(b)(2).         However,       “[t]he

Excessive Fines Clause of the Eighth Amendment prohibits the

[G]overnment       from    imposing        excessive      fines    as    punishment.”

Korangy    v.    U.S.    F.D.A.,     498    F.3d   272,    277    (4th    Cir.    2007).

                                             5
“This     court      considers        de       novo    whether      a     forfeiture       is     a

constitutionally excessive fine.”                       United States v. Bollin, 264

F.3d     391,     417     (4th      Cir.       2001)     (citing        United        States     v.

Bajakajian, 524 U.S. 321, 336-37 (1998)).

               A forfeiture violates the Eighth Amendment “if it is

grossly    disproportionate               to    the     gravity     of     the       defendant’s

offense.”         Bajakajian, 524 U.S. at 334.                          In determining the

proportionality of a forfeiture, the court should consider “the

nature    and     extent      of    the    criminal       activity,        its       relation    to

other crimes, its penalties, and the harm it caused.”                                     Bollin,

264     F.3d    at      417    (internal         quotation        marks        and      citations

omitted).         We     have       carefully         reviewed      the    record        and    the

relevant       legal     authorities           and     conclude         that     the     district

court’s forfeiture order did not violate the Excessive Fines

Clause of the Eighth Amendment.

               Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions          are    adequately         presented         in   the      materials

before    the     court       and    argument         would   not    aid       the     decisional

process.

                                                                                         AFFIRMED




                                                 6